Filed 12/12/19 by Clerk of Supreme Court

                    IN THE SUPREME COURT
                    STATE OF NORTH DAKOTA


                                2019 ND 282

State of North Dakota, by and through the
Office of State Tax Commissioner,                       Plaintiff and Appellee


     v.


Bradley Bosset,                                     Defendant and Appellant



                                No. 20190185

Appeal from the District Court of Morton County, South Central Judicial
District, the Honorable Cynthia Feland, Judge.

AFFIRMED.

Per Curiam.

Charles L. Dendy and Donnita A. Wald, Special Assistant Attorney General,
Office of State Tax Commissioner, Bismarck, ND, for plaintiff and appellee (on
brief).

Bradley Bosset, self-represented, Mandan, ND, defendant and appellant (on
brief).
                    State Tax Commissioner v. Bosset
                              No. 20190185

Per Curiam.

[¶1] Bradley Bosset appeals from a summary judgment in favor of the State
Tax Commissioner, assessing Bosset state income tax for the years 2012
through 2016. Bosset mentions but does not fully support a number of issues,
including that the evidence does not support the determination he has a federal
tax liability and therefore a state tax liability. He further argues the district
court erred by not using statutory definitions when they differ from common
definitions; erred by failing to follow precedent and adhering to the
constitutional avoidance doctrine; erred by not requiring strict proof of his
liability; and erred by misstating his statement and thereby showed bias and
prejudice. He contends the State’s failure to address issues he raised is
evidence of acquiescence.

[¶2] The essence of Bosset’s argument is that North Dakota’s income tax is
unconstitutional and that the district court erred in granting summary
judgment on the basis of the evidence submitted with the State’s motion for
summary judgment, which included the Certificate of the Tax Commissioner,
affidavits from employees of the Office of State Tax Commissioner and
supporting exhibits. Under N.D.C.C. § 57-38-46, the Certificate of the Tax
Commissioner constitutes “prima facie evidence that such tax has not been
paid, that such return has not been filed, or that such information has not been
supplied.” The State asserts the only material facts in an action arising from
a non-filer tax assessment under N.D.C.C. §§ 57-38-39(7) and 57-38-45(6) are:
1) the Tax Commissioner found a person has an obligation to file a North
Dakota income tax return and failed to do so; 2) the statutory notice to file was
provided to the taxpayer; 3) the return was not filed within thirty days; 4) the
Tax Commissioner assessed tax; and 5) the assessed tax has not been paid.

[¶3] The summary judgment is supported by the record and North Dakota’s
income tax is constitutional. We summarily affirm under N.D.R.App.P.
35.1(a)(1), (6) and (7); see State v. Benson, 376 N.W.2d 36, 40 n.6 (N.D. 1985)
(citing State v. Nichols, 66 N.D. 355, 265 N.W. 859 (1935), and Dorgan v.


                                       1
Kouba, 274 N.W.2d 167 (N.D. 1978), and reiterating holding “that North
Dakota’s income tax law, and particularly Section 57-38-31, N.D.C.C., was
constitutional.”).

[¶4] Gerald W. VandeWalle, C.J.
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte
     Jon J. Jensen




                                   2